 

Exhibit 10.1

 

SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SIXTH AMENDMENT (the “Sixth Amendment”) to Employment Agreement, is entered
into as of December 31, 2019 by and between John a/k/a Jack McGrath, an
individual (“Executive”) and JAKKS Pacific, Inc., a Delaware corporation
(“JAKKS” or the “Company”) amends the Amended Employment Agreement (as defined
below) between Executive and the Company, and is entered into pursuant to
Section 20 of the Amended Employment Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Executive and the Company entered into an Employment Agreement on March
4, 2010 which was effective January 1, 2010 (the “2010 Employment Agreement”),
which was amended by a First Amendment to Employment Agreement dated August 23,
2011, a Second Amendment to Employment Agreement dated May 15, 2013, a Third
Amendment Extending Term of Employment Agreement dated June 11, 2015, a Fourth
Amendment to Employment Agreement dated September 29, 2016, and a Fifth
Amendment dated February 28, 2018, and an Acknowledgment and Waiver Agreement
dated as of August 9, 2019 (the 2010 Employment Agreement, as heretofore amended
is referred to as the “Amended Employment Agreement”); and

 

WHEREAS, the Company and Executive desire to further amend the terms of the
Amended Employment Agreement subject to the terms and conditions set forth in
this Amendment (the Amended Employment Agreement, as further amended by this
Sixth Amendment, is referred to as the “Amended Employment Agreement”.)

 

NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.Capitalized terms used and not defined herein have the respective meanings
ascribed to them in the Amended Employment Agreement.

 

2.The Parties hereby agree that effective upon the execution of this Amendment,
the Amended Employment Agreement shall be deemed amended as follows:

 

(a)Section 2 of the Amended Employment Agreement is amended and replaced in its
entirety by the following:

 

“2. Term. The Employment of Executive hereunder shall commence on the Effective
Date and continue until December 31, 2021, subject to earlier termination on the
terms and conditions provided elsewhere in this Agreement (the “Term”.) As used
herein, “Termination Date” means the last day of the Term.”

 

(b)Section 3(d) of the Amended Employment Agreement is amended and replaced in
its entirety to provide as follows:

 

“(d) Pursuant to and subject to the terms of the Plan, the Company shall, to the
extent shares are available for award under the Plan, issue to Executive on each
of the first business days of 2020 and 2021 (provided that Executive remains
employed by the Company on such date(s), as applicable) that number of shares of
Restricted Stock that are equal to the lesser of (A) $1,000,000 in value (based
on the closing price of a share of the Company's common stock on December 31,
2019 or December 31, 2020, as applicable), or (B) 0.5% of common shares
outstanding of the Company, which shall vest as set forth below in this Section
3 (d); provided , that no such award under (A) or (B) above shall be made to
Executive (and no cash substitute shall be provided to Executive) to the extent
shares are not available for grant under the Plan as of such date; and provided,
further, that the Company shall not be obligated to amend the Plan and/or seek
shareholder approval of any amendment to increase the amount of available shares
under the Plan. Granted shares will vest in four equal installments on each
anniversary of grant.”

 



 

 

 

(c)Section 3(e) of the Amended Employment Agreement is amended and replaced in
its entirety to provide as follows:

 

“e. 2020 and 2021 Performance Bonus Opportunity. For the fiscal years commencing
on January 1, 2020 and January 1, 2021, Executive shall be eligible to receive a
performance-based bonus award (the “Performance Bonus”) in a range between
Twenty-Five percent (25%) and One Hundred Twenty-Five percent (125%) of the Base
Salary, based upon the level of EBITDA (defined below) achieved by the Company
for such fiscal year prior to deduction of bonus expenses and one-time
non-recurring costs for initiatives approved by the Board (each an “EBITDA
Target Amount”), as determined by the Compensation Committee, and subject to the
terms and conditions set forth herein (the Performance Bonus for fiscal year
2020 is referred to as the “2020 Performance Bonus and the Performance Bonus for
fiscal year 2021 is referred to as the “2021 Performance Bonus”.)

 

(i)2020 Performance Bonus Opportunity. For fiscal year 2020, if the Compensation
Committee determines that the Company’s EBITDA (as defined in the First Lien
Term Loan Facility Credit Agreement, dated as of August 9, 2019, by and among
Cortland Capital Market Services LLC, the Financial Institutions party thereto,
the Company, Disguise, Inc., JAKKS Sales LLC, Maui, Inc., Moose Mountain
Marketing, Inc., and Kids Only, Inc.) for fiscal year 2020 prior to deduction of
bonus expenses and one-time non-recurring costs for initiatives approved by the
Board:

 

(A)is less than $25,000,000.00, no 2020 Performance Bonus shall be paid;

 

(B)equals $25,000,000.00, the 2020 Performance Bonus shall be in an amount equal
to Twenty-Five Percent (25%) of the Base Salary for such fiscal year;

 

(C)equals $35,000,000.00, the 2020 Performance Bonus shall be in an amount equal
to Fifty Percent (50%) of the Base Salary for such fiscal year;

 

(D)equals $45,000,000.00, the 2020 Performance Bonus shall be in an amount equal
to One Hundred Percent (100%) of the Base Salary for such fiscal year; OR

 

(E)equals or exceeds $55,000,000.00, the 2020 Performance Bonus shall be in an
amount equal to One Hundred and Twenty-Five Percent (125%) of the Base Salary
for such fiscal year.

 



 

 

 

(ii)To the extent that EBITDA exceeds $25,000,000.00, but falls between two
EBITDA Target Amounts set forth in Sections 3(e) (i) (A) through (E) above, the
amount of the 2020 Performance Bonus shall be determined by the Compensation
Committee through linear interpolation. For the avoidance of doubt, the
calculation of any 2020 Performance Bonus shall be based upon only the highest
EBITDA Target Amount achieved by the Company for 2020, and shall not be a
cumulative amount.

 

(iii)The Company shall pay any 2020 Performance Bonus due Executive hereunder
for the fiscal year commencing January 1, 2020 in cash, subject to any required
tax withholding, in 2021, not later than twenty-one (21) business days following
the date on which the Auditors’ final report on the Company’s financial
statements for fiscal year 2020 is issued and delivered to the Company and in
any event not later than April 30, 2021 (the “2020 Performance Bonus Award
Date”). Except as otherwise provided herein, Executive must be employed on the
2020 Performance Bonus Award Date to be eligible to receive the 2020 Performance
Bonus, or any portion thereof, for such fiscal year.

 

(iv)2021 Performance Bonus Opportunity. For fiscal year 2021, if the
Compensation Committee determines that the Company’s EBITDA (as defined in the
First Lien Term Loan Facility Credit Agreement, dated as of August 9, 2019, by
and among Cortland Capital Market Services LLC, the Financial Institutions party
thereto, the Company, Disguise, Inc., JAKKS Sales LLC, Maui, Inc., Moose
Mountain Marketing, Inc., and Kids Only, Inc.) for fiscal year 2021 prior to
deduction of bonus expenses and one-time non-recurring costs for initiatives
approved by the Board:

 

(A)is less than $30,000,000.00, no 2021 Performance Bonus shall be paid;

 

(B)equals $30,000,000.00, the 2021 Performance Bonus shall be in an amount equal
to Twenty-Five Percent (25%) of the Base Salary for such fiscal year;

 

(C)equals $40,000,000.00, the 2021 Performance Bonus shall be in an amount equal
to Fifty Percent (50%) of the Base Salary for such fiscal year;

 

(D)equals $50,000,000.00, the 2021 Performance Bonus shall be in an amount equal
to One Hundred Percent (100%) of the Base Salary for such fiscal year; OR

 

(E)equals or exceeds $60,000,000.00, the 2021 Performance Bonus shall be in an
amount equal to One Hundred and Twenty-Five Percent (125%) of the Base Salary
for such fiscal year.

 

(v)To the extent that EBITDA exceeds $30,000,000.00, but falls between two
EBITDA Target Amounts set forth in Sections 3(e) (IV) (A) through (E) above, the
amount of the 2021 Performance Bonus shall be determined by the Compensation
Committee through linear interpolation. For the avoidance of doubt, the
calculation of any 2021 Performance Bonus shall be based upon only the highest
EBITDA Target Amount achieved by the Company for 2021, and shall not be a
cumulative amount.

 



 

 

 

(vi)The Company shall pay any 2021 Performance Bonus due Executive hereunder for
the fiscal year commencing January 1, 2021 in cash, subject to any required tax
withholding, in 2022, not later than twenty-one (21) business days following the
date on which the Auditors’ final report on the Company’s financial statements
for fiscal year 2021 is issued and delivered to the Company and in any event not
later than April 30, 2022 (the “2020 Performance Bonus Award Date”). Except as
otherwise provided herein, Executive must be employed on the 2021 Performance
Bonus Award Date to be eligible to receive the 2021 Performance Bonus, or any
portion thereof, for such fiscal year.”

 

3.Separation and Release Agreement. Executive acknowledges and agrees that, as a
condition of receiving the payments and benefits to be provided to him if
Executive’s employment is terminated following a Change of Control by Executive
for Good Reason or by the Company without Cause, Executive shall be required to
execute and deliver to the Company a Separation Agreement and General Release in
substantially the form attached as Exhibit A (the “Release”) to Amendment No. 3
to the Third Amended and Restated Employment Agreement entered into as of August
9, 2019 between the Company and Stephen G. Berman, in accordance with the time
limits set forth therein, with modifications to Section 4 thereof to reflect the
payments and benefits to which Executive is entitled to receive under the
Amended Employment Agreement, and not exercise any right to revoke such Release.

 

4.Miscellaneous.

 

4.1Except as expressly provided herein, this Amendment shall not, by implication
or otherwise, alter, modify, amend or in any way affect any of the obligations,
covenants or rights contained in the Amended Employment Agreement, all of which
are ratified and confirmed in all respects by the Parties and shall continue in
full force and effect. Each reference to the Employment Agreement or Amended
Employment Agreement hereafter made in any document, agreement, instrument,
notice or communication shall mean and be a reference to the Employment
Agreement, as amended and modified hereby.

 

4.2This Amendment and the documents referenced herein, constitute the entire
agreement among the Parties with respect to this amendment of the Amended
Employment Agreement and supersede all prior agreements, negotiations, drafts,
and understandings among the Parties with respect to such subject matter. This
Amendment can only be changed or modified pursuant to a written instrument
referring explicitly hereto, and duly executed by each of the Parties.

 

4.3This Amendment shall be governed and construed as to its validity,
interpretation and effect by the laws of the State of California, without
reference to its conflicts of laws provisions.

 

4.4Each party hereto acknowledges that it has had an opportunity to consult with
counsel and has participated in the preparation of this Amendment. No party
hereto is entitled to any presumption with respect to the interpretation of any
provision hereof or the resolution of any alleged ambiguity herein based on any
claim that the other party hereto drafted or controlled the drafting of this
Amendment.

 



 

 

 

4.5This Amendment may be executed and delivered (by facsimile or PDF signature)
in any number of counterparts, and each such counterpart shall be deemed to be
an original instrument, but all such counterparts together shall constitute one
and the same instrument.

 

5.The Amended Employment Agreement, as expressly amended by this Sixth
Amendment, remains in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above, intending to be legally bound hereby.

 

  JAKKS PACIFIC, INC.       By:             /S/     Name: Stephen Berman    
Title: President & CEO                  /S/   John a/k/a Jack McGrath

 



 

 